MEMORANDUM DECISION
                                                                                   FILED
Pursuant to Ind. Appellate Rule 65(D),                                        Mar 20 2017, 9:56 am
this Memorandum Decision shall not be                                              CLERK
regarded as precedent or cited before any                                      Indiana Supreme Court
                                                                                  Court of Appeals
court except for the purpose of establishing                                        and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Toby Gill                                                D.T. (MOTHER)
Child Advocates, Inc.                                    Victoria L. Bailey
Indianapolis, Indiana                                    Marion County
                                                         Public Defender Agency
                                                         Indianapolis, Indiana
                                                         ATTORNEYS FOR APPELLEE
                                                         INDIANA DEPARTMENT OF
                                                         CHILD SERVICES
                                                         Curtis T. Hill, Jr.
                                                         Attorney General of Indiana
                                                         Robert J. Henke
                                                         David E. Corey
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                        March 20, 2017
J.T. (Minor Child), Child in                             Court of Appeals Case No.
Need of Services,                                        49A02-1607-JC-1622
and                                                      Appeal from the Marion Superior
                                                         Court
Child Advocates, Inc.,
                                                         The Honorable Marilyn A.
Appellant-Guardian Ad Litem,                             Moores, Judge



Court of Appeals of Indiana | Memorandum Decision 49A02-1607-JC-1622 | March 20, 2017             Page 1 of 3
              v.                                               The Honorable Danielle P.
                                                               Gaughan, Magistrate
      D.T. (Mother),                                           Trial Court Cause No.
                                                               49D09-1307-JC-16390
      Co-Appellee-Respondent,
                                                               The Honorable Stephen Eichholtz,
      and                                                      Judge

      The Indiana Department of                                Trial Court Cause No.
                                                               49D08-1601-GU-2310
      Child Services,
      Co-Appellee-Petitioner




      Baker, Judge.


[1]   Child Advocates, Inc., appeals two events that occurred below: (1) the transfer

      of a guardianship case from probate court to juvenile court; and (2) an order in

      a Child in Need of Services (CHINS) case changing the child’s permanency

      plan from adoption to reunification.


[2]   As for the guardianship case, the transfer order is not a final and appealable

      order. Ind. Appellate Rule 2(H). Moreover, Child Advocates requested that the

      transfer take place; as such, any error was invited. Appellant’s GU App. Vol. II

      p. 34; Appellant’s CHINS App. Vol. II p. 26. As for the CHINS case, the

      permanency plan order is not a final and appealable order. In re D.W., 52

      N.E.3d 839, 841 (Ind. Ct. App. 2016), trans. denied.


[3]   As for both cases, the CHINS case has been closed and the guardianship case

      has been voluntarily dismissed by Child Advocates. We can offer no effective

      relief to the parties, and the case is therefore moot. E.g., DeSalle v. Gentry, 818

      Court of Appeals of Indiana | Memorandum Decision 49A02-1607-JC-1622 | March 20, 2017   Page 2 of 3
      N.E.2d 40, 48-49 (Ind. Ct. App. 2004). For all of these reasons, we hereby

      dismiss this appeal.


[4]   The appeal is dismissed.


      Barnes, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1607-JC-1622 | March 20, 2017   Page 3 of 3